Lüdeling, C. J.
The defendant has appealed from a judgment sentencing him to hard labor in the Penitentiary for two years for forgery.
Attachments were asked for against three witnesses for defendant after one continuance had been granted to procure their attendance, and the ■court refused to continue the case for that purpose. Prom the affidavit filed it appears that one of the witnesses resides in the State of Mississippi, and it does not appear where the other two live. Proper diligence to get the testimony of the witnesses does not appear to have been used. "We think the judge a quo exercised his discretion properly in refusing the continuance.
The second bill of exceptions complains that the first and third counts of the indictment do not set forth the alleged forged document according to its tenor, and that the second and fourth counts do not charge that the defendant intended to defraud any person or corporate body.
These objections were properly overruled. Section 1051 of the Revised Statutes provides that “ whenever it shall be necessary to make any averments in an indictment as to any instrument, whether the same consists wholly or in part of writing, print, or figures,'it shall be sufficient to *47describe Bitch-instrument by any name or designation by which the same may be usually known, or by the purport thereof,” etc. Section 1052 declares it shall be sufficient “ to allege that the defendant did the adt with intent to defraud, without alleging the intent of the defendant to defraud any particular person.”
It is therefore ordered that the judgment of the lower court be affirmed with costs.